DETAILED ACTION
This is a first action on the merits. Claims 1-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the paragraph number “[0042]” should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 4, 5, 8, 9, 15, 18, and 19 are objected to because of the following informalities:  
Claim 1, line 8: “the vehicle” should be introduced as “a vehicle”;
Claim 1, line 10; “the first operating configuration” should read “the one of the first operating configurations”;
Claim 4, line 3: “the safety driver” should be introduced as “a safety driver”;
Claim 5, line 2: Examiner suggests changing “the steering wheel” to “a steering wheel of the vehicle”;
Claim 8, line 1-2: “the vehicle speed” should be changed to “
Claim 9, line 1: “dependent a status” should be changed to “dependent upon a status”;
Claim 15, line 9: “the vehicle” should be introduced as “a vehicle”;
Claim 15, line 11; “the first operating configuration” should read “the one of the first operating configurations”;
Claim 18, line 3: “the safety driver” should be introduced as “a safety driver”; and 
Claim 19, line 2: Examiner suggests changing “the steering wheel” to “a steering wheel of the vehicle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is written to depend on itself, which is inherently indefinite. Additionally, the claim recites “the entry condition” without antecedent basis. Claim 9 is rejected by its dependence on claim 8. For the purpose of examination, Examiner will adopt the understanding that both claim 8 and claim 9 are intended to depend on claim 7 (similar to claims 22 and 23 being dependent on claim 21) and that “the entry condition” is intended to refer to one of the autonomous driving entry conditions introduced in claim 7.
Claim 10 recites “the autonomous driving level” is recited without antecedent basis. It is not clear if the claim is intended to introduce an autonomous driving level, or if perhaps the claim was intended to depend on claim 2. For the purpose of examination, Examiner will adopt the former interpretation.
Claims 22 and 23 recite “the entry condition” in line 1 without antecedent basis. For the purpose of examination, Examiner will adopt the understanding that “the entry condition” is intended to refer to one of the autonomous driving entry conditions introduced in claim 21.
Claim 24 recites “the autonomous driving level” is recited without antecedent basis. It is not clear if the claim is intended to introduce an autonomous driving level, or if perhaps the claim was intended to depend on claim 16. For the purpose of examination, Examiner will adopt the former interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakiri  et al. (US 2017/0351256 A1) in view of Higuchi (US 2004/0083234 A1).
Regarding claim 1, Kumakiri teaches a method of organizing and accessing vehicle steering preferences, comprising: 
identifying first operating configurations from a first list ([0068], [0073]: accumulate a “list” of grip forces while in the manual mode. The same can be done for a “list” of grip positions);
identifying second operating configurations from a second list ([0068], [0073]: accumulate a “list” of grip forces while in automatic mode. The same can be done for a “list” of grip positions);
[…];
[…];
receiving a request to operate the vehicle in a driving mode associated with one of the first operating configurations ([0066]: switch from autonomous mode to manual mode based on grip state of the steering wheel where either the driver’s grip or the vehicle’s interpretation of the grip may constitute a “request”; additionally, [0099]: a handover event/“request” provides for letting the vehicle transition from the automated driving mode to the manual driving mode at a planned automated driving end point); and 
automatically configuring the vehicle with the first operating configuration associated with the requested driving mode ([0066]: switch from autonomous mode to manual mode; additionally, [0099]: transition from the automated driving mode to the manual driving mode).  
Kumakiri is silent regarding assigning files to the first and second operating configurations and therefore does not explicitly teach:
assigning the same file to each of the first and second operating configurations that are identical to one another; [or]
assigning a unique file to each of the first and second operating configurations that is different from all the other first and second operating configurations.
However, Higuchi teaches:
assigning the same file to each of the first and second operating configurations that are identical to one another (Fig. 5A-B, Fig. 6: the “shared header” file is assigned the same name in applications 1, 2, and 3 because it is identical across all three applications; see also [0056], [0058], [0064]); [and]
assigning a unique file to each of the first and second operating configurations that is different from all the other first and second operating configurations (Fig. 5A-B, Fig. 6: the “intrinsic header” files are assigned different names in applications 1, 2, and 3 because they differ from each other; see also [0056], [0058], [0069-70]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kumakiri to assign the same file name to configurations that are identical and different file names to configurations that are unique as taught by Higuchi in order to avoid computational errors (Higuchi [0061]), unnecessary files, and double reading of the same information (Higuchi [0062]).
Regarding claim 2, modified Kumakiri  teaches the method of claim 1, and Kumakiri  also teaches that the first and second operating configurations comprise levels of driving automation ([0068]: automatic and manual driving modes; see also [0084-90] for various levels of automation).  
Regarding claim 3, modified Kumakiri  teaches the method of claim 2, and Kumakiri  also teaches that the first and second operating configurations each include a manual driving mode ([0068]: automatic and manual driving modes).  
Regarding claim 4, modified Kumakiri  teaches the method of claim 1, and Kumakiri  also teaches that the first operating configurations include a safety driver configuration in which the vehicle switches from autonomous to manual driving in response to the safety driver interacting with the vehicle ([0066]: switch from autonomous mode to manual mode based on grip state of the steering wheel).  
Regarding claim 5, modified Kumakiri  teaches the method of claim 4, and Kumakiri  also teaches that the safety driver interacts with the vehicle by grabbing the steering wheel ([0066]: switch from autonomous mode to manual mode based on grip state of the steering wheel).  
Regarding claim 6, modified Kumakiri  teaches the method of claim 4, and Kumakiri  also teaches that the safety driver interacts with the vehicle by changing a throttle of the vehicle ([0109]: switch from automated driving to manual driving based on throttle opening sensor).  
Regarding claim 7, modified Kumakiri  teaches the method of claim 1, and Kumakiri  also teaches that at least one of the first and second operating configurations includes autonomous driving entry conditions for the vehicle ([0109]: while in the manual driving mode, the switching controller may switch the mode back to the automated driving mode if no operation on the configuration of the driving operation system is detected for a predetermined period of time).  
Regarding claim 10, modified Kumakiri  teaches the method of claim 1, and Kumakiri  also teaches that at least one of the first and second operating configurations includes steering feel dependent upon the autonomous driving level ([0059], [0116]: while in automated driving mode, the steering reaction force is set based on the driver’s grip on the steering wheel. For example, a stronger grip indicates a desire for a lower automation level which is met by a decrease in the reaction force to make the steering easier).  
Regarding claim 11, modified Kumakiri  teaches the method of claim 1, and Kumakiri  also teaches that the request is received from an occupant of the vehicle ([0066]: switch from autonomous mode to manual mode based on grip state of the steering wheel where either the driver’s grip or the vehicle’s interpretation of the grip may constitute a “request”).  
Regarding claim 12, modified Kumakiri  teaches the method of claim 1, and Kumakiri  also teaches that the request is received from an automated driving system of the vehicle ([0099]: a handover event/“request” provides for letting the vehicle transition from the automated driving mode to the manual driving mode at a planned automated driving end point in which case the “request” would come from the action plan creation unit 144 (see [0098]) or the travel mode determination unit 146A (see end of [0102])).  
Regarding claim 13, modified Kumakiri  teaches the method of claim 1, but Kumakiri, as modified, does not explicitly teach: 
identifying third operating configurations from a third list; 
assigning the same file to any of the third operating configurations that are identical to one of the first or second operating configurations; and 
assigning a unique file to each of the third operating configurations that is different from all the first and second operating configurations.  
However, Kumakiri also teaches that there may be multiple autonomous modes of varying levels ([0084-90]). Therefore, instead of accumulating grip forces and positions in only “the automated driving mode and the manual driving mode”, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kumakiri to accumulate and differentiate grip forces and positions in each of the different autonomous modes (thereby creating more than two lists) in order to adjust the thresholds and steering reaction force appropriately for each autonomous mode. For example, the operational settings may differ based on whether the driver is expected to participate in steering while the vehicle maintains partial autonomy versus driving in a fully autonomous or fully manual mode.
Additionally or alternatively, while Higuchi explicitly teaches combining files of two applications from two different ECUs, Higuchi also explains that there may be more than two ECUs ([0033]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kumakiri to assign the same file name to configurations that are identical and different file names to configurations that are unique, amoung a first, second, and third set of files, as taught by Higuchi in order to avoid computational errors (Higuchi [0061]), unnecessary files, and double reading of the same information (Higuchi [0062]).
Regarding claim 14, modified Kumakiri  teaches that controller having an algorithm (Kumakiri [0080-81]) for performing the method recited in claim 1 (see rejection of claim 1).  
Regarding claim 15, Kumakiri teaches a controller (Kumakiri [0080-81]) for organizing and accessing vehicle steering preferences is configured to: 
identify first operating configurations from a first list ([0068], [0073]: accumulate a “list” of grip forces while in the manual mode. The same can be done for a “list” of grip positions); 
identify second operating configurations from a second list ([0068], [0073]: accumulate a “list” of grip forces while in automatic mode. The same can be done for a “list” of grip positions); 
[…];
[…];
receive a request to operate the vehicle in a driving mode associated with one of the first operating configurations ([0066]: switch from autonomous mode to manual mode based on grip state of the steering wheel where either the driver’s grip or the vehicle’s interpretation of the grip may constitute a “request”; additionally, [0099]: a handover event/“request” provides for letting the vehicle transition from the automated driving mode to the manual driving mode at a planned automated driving end point); and 
automatically configure the vehicle with the first operating configuration associated with the requested driving mode ([0066]: switch from autonomous mode to manual mode; additionally, [0099]: transition from the automated driving mode to the manual driving mode).  
Kumakiri is silent regarding assigning files to the first and second operating configurations and therefore does not explicitly teach:
assigning the same file to each of the first and second operating configurations that are identical to one another; [or]
assigning a unique file to each of the first and second operating configurations that is different from all the other first and second operating configurations.
However, Higuchi teaches:
assigning the same file to each of the first and second operating configurations that are identical to one another (Fig. 5A-B, Fig. 6: the “shared header” file is assigned the same name in applications 1, 2, and 3 because it is identical across all three applications; see also [0056], [0058], [0064]); [and]
assigning a unique file to each of the first and second operating configurations that is different from all the other first and second operating configurations (Fig. 5A-B, Fig. 6: the “intrinsic header” files are assigned different names in applications 1, 2, and 3 because they differ from each other; see also [0056], [0058], [0069-70]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kumakiri to assign the same file name to configurations that are identical and different file names to configurations that are unique as taught by Higuchi in order to avoid computational errors (Higuchi [0061]), unnecessary files, and double reading of the same information (Higuchi [0062]).
Regarding claim 16, modified Kumakiri  teaches the controller of claim 15, and Kumakiri  also teaches that the first and second operating configurations comprise levels of driving automation ([0068]: automatic and manual driving modes; see also [0084-90] for various levels of automation).  
Regarding claim 17, modified Kumakiri  teaches the controller of claim 16, and Kumakiri  also teaches that the first and second operating configurations each include a manual driving mode ([0068]: automatic and manual driving modes).  
Regarding claim 18, modified Kumakiri  teaches the controller of claim 15, and Kumakiri  also teaches that the first operating configurations include a safety driver configuration in which the vehicle switches from autonomous to manual driving in response to the safety driver interacting with the vehicle ([0066]: switch from autonomous mode to manual mode based on grip state of the steering wheel).  
Regarding claim 19, modified Kumakiri  teaches the controller of claim 18, and Kumakiri  also teaches that the safety driver interacts with the vehicle by crabbing the steering wheel ([0066]: switch from autonomous mode to manual mode based on grip state of the steering wheel).  
Regarding claim 20, modified Kumakiri  teaches the controller of claim 18, and Kumakiri  also teaches that the safety driver interacts with the vehicle by changing a throttle of the vehicle ([0109]: switch from automated driving to manual driving based on throttle opening sensor).  
Regarding claim 21, modified Kumakiri  teaches the controller of claim 15, and Kumakiri  also teaches that at least one of the first and second operating configurations includes autonomous driving entry conditions for the vehicle ([0109]: while in the manual driving mode, the switching controller may switch the mode back to the automated driving mode if no operation on the configuration of the driving operation system is detected for a predetermined period of time).  
Regarding claim 24, modified Kumakiri  teaches the controller of claim 15, and Kumakiri  also teaches that at least one of the first and second operating configurations includes steering feel dependent upon the autonomous driving level ([0059], [0116]: while in automated driving mode, the steering reaction force is set based on the driver’s grip on the steering wheel. For example, a stronger grip indicates a desire for a lower automation level which is met by a decrease in the reaction force to make the steering easier).  
Regarding claim 25, modified Kumakiri  teaches the controller of claim 15, but Kumakiri, as modified, does not explicitly teach:
identify third operating configurations from a third list; 
assign the same file to any of the third operating configurations that are identical to one of the first or second operating configurations; and 
assign a unique file to each of the third operating configurations that is different from all the first and second operating configurations.  
However, Kumakiri also teaches that there may be multiple autonomous modes of varying levels ([0084-90]). Therefore, instead of accumulating grip forces and positions in only “the automated driving mode and the manual driving mode”, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kumakiri to accumulate and differentiate grip forces and positions in each of the different autonomous modes (thereby creating more than two lists) in order to adjust the thresholds and steering reaction force appropriately for each autonomous mode. For example, the operational settings may differ based on whether the driver is expected to participate in steering while the vehicle maintains partial autonomy versus driving in a fully autonomous or fully manual mode.
Additionally or alternatively, while Higuchi explicitly teaches combining files of two applications from two different ECUs, Higuchi also explains that there may be more than two ECUs ([0033]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kumakiri to assign the same file name to configurations that are identical and different file names to configurations that are unique, amoung a first, second, and third set of files, as taught by Higuchi in order to avoid computational errors (Higuchi [0061]), unnecessary files, and double reading of the same information (Higuchi [0062]).
Regarding claim 26, modified Kumakiri  teaches the controller of claim 15, and Kumakiri  also teaches that the request is received from an occupant of the vehicle ([0066]: switch from autonomous mode to manual mode based on grip state of the steering wheel where either the driver’s grip or the vehicle’s interpretation of the grip may constitute a “request”).  
Regarding claim 27, modified Kumakiri  teaches the controller of claim 15, and Kumakiri  also teaches that the request is received from an automated driving system of the vehicle ([0099]: a handover event/“request” provides for letting the vehicle transition from the automated driving mode to the manual driving mode at a planned automated driving end point in which case the “request” would come from the action plan creation unit 144 (see [0098]) or the travel mode determination unit 146A (see end of [0102])).

Claims 8-9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakiri et al. (US 2017/0351256 A1) in view of Higuchi (US 2004/0083234 A1) and Frylmark et al. (WO 2015/076732 A1).
Regarding claim 8, modified Kumakiri  teaches the method of claim 8, but Kumakiri, as modified, does not teach that the entry condition is dependent upon the vehicle speed. However, Frylmark teaches this limitation (page 13, lines 26-31: plausibility check of commands based on speed; page 28, lines 10-14: vehicle is required to be stationary to enter autonomous mode). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to verify entry condition for autonomous operation which are based on speed as taught by Frylmark in order to achieve a safe and robust system (Frylmark page 10, lines 14-18; page 11, lines 4-9; page 14, line 7).
Regarding claim 9, modified Kumakiri  teaches the method of claim 8, but Kumakiri, as modified, does not teach that the entry condition is dependent a status of a parking brake of the vehicle. However, Frylmark teaches this limitation (page 28, lines 10-16: application of the parking brake is required to enter autonomous mode). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to verify entry condition for autonomous operation which are based on a parking brake as taught by Frylmark in order to achieve a safe and robust system (Frylmark page 10, lines 14-18; page 11, lines 4-9). 
Regarding claim 22, modified Kumakiri  teaches the controller of claim 21, but Kumakiri, as modified, does not teach that the entry condition is dependent upon the vehicle speed. However, Frylmark teaches this limitation (page 13, lines 26-31: plausibility check of commands based on speed; page 28, lines 10-14: vehicle is required to be stationary to enter autonomous mode). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to verify entry condition for autonomous operation which are based on speed as taught by Frylmark in order to achieve a safe and robust system (Frylmark page 10, lines 14-18; page 11, lines 4-9; page 14, line 7).
Regarding claim 23, modified Kumakiri  teaches the controller of claim 21, but Kumakiri, as modified, does not teach that the entry condition is dependent a status of a parking brake of the vehicle. However, Frylmark teaches this limitation (page 28, lines 10-16: application of the parking brake is required to enter autonomous mode). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to verify entry condition for autonomous operation which are based on a parking brake as taught by Frylmark in order to achieve a safe and robust system (Frylmark page 10, lines 14-18; page 11, lines 4-9).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662